DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rejoin claims 7-14.

Allowable Subject Matter
Claims 1-14, 21-26 are allowed.


The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1, 7 and 21 in combination as recited therein.  More specifically, in reference to claim 1 prior art fails to teach nor suggest wherein a lowermost portion of an interface where the first passivation layer contacts the second passivation layer is positioned below 40% or above 60% of a height of the first conductive feature in combination with the remaining elements of claim 1.
In reference to claim 7, prior art fails to teach nor suggest wherein: a lowermost portion of an interface where the first passivation layer contacts the second passivation layer is positioned below 40% of a height of the first conductive feature, and a lowermost portion of an interface where the second passivation layer contacts the third passivation layer is positioned above 60% of the height of the first conductive feature, in combination with the remaining elements of claim 7.

Lastly, in reference to claim 21, prior art fails to teach nor suggest wherein a lowermost portion of an interface where the first portion of the first passivation layer contacts the first portion of the second passivation layer is positioned below 40% or above 60% of a height of the first conductive feature, in combination with the remaining elements of claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



8/14/21